Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 12-16, and 20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-11), machine (claim 20), and article of manufacture (claims 12-19).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
1. A computer-implemented method for using an artificial intelligence engine to onboard a user for an exercise plan, wherein the computer-implemented method comprises: 
-generating, by the artificial intelligence engine, a machine learning model trained to receive as input onboarding data associated with a user and an onboarding protocol; 
-in order to output an exercise plan, use the machine learning model to process the onboarding data and the onboarding protocol;
-via a user interface, cause the exercise plan to be presented to the user;
-while a user performs an exercise using the exercise device, receiving the onboarding data associated with the user; 
-determining, by the machine learning model, wherein the machine learning model uses the onboarding data and the onboarding protocol, a fitness level of the user, wherein: 
-the onboarding protocol comprises exercises with tiered difficulty levels, 
-the onboarding protocol increases a difficulty level for a subsequent exercise comprising the exercises when the user completes an exercise comprising the exercises, and 
-based on a completion state of a last exercise performed by the user, the fitness level of the user is determined; and 
-by associating the difficulty level for each exercise with the fitness level of the user, selecting a difficulty level for each exercise comprising the exercise plan; and
-based on the exercise plan, controlling the exercise device.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determination of fitness level of a user and generating an exercise plan for the user (i.e. managing personal behavior including giving instructions).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of analyzing a user’s capability and determining an exercise plan to follow can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
1. A computer-implemented method for using an artificial intelligence engine to onboard a user for an exercise plan, wherein the computer-implemented method comprises: 
-generating, by the artificial intelligence engine, a machine learning model trained (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) to receive as input onboarding data associated with a user and an onboarding protocol (extra-solution activity as noted below, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)); 
-in order to output an exercise plan, use the machine learning model (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) to process the onboarding data and the onboarding protocol;
-via a user interface, cause the exercise plan to be presented to the user (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)); 
-while a user performs an exercise using the exercise device, receiving the onboarding data associated with the user (extra-solution activity as noted below, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)); 
-determining, by the machine learning model, wherein the machine learning model uses the onboarding data and the onboarding protocol (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)), a fitness level of the user, wherein: 
-the onboarding protocol comprises exercises with tiered difficulty levels (mere field of use limitation, see MPEP 2106.05(h), 
-the onboarding protocol increases a difficulty level for a subsequent exercise comprising the exercises when the user completes an exercise comprising the exercises (mere field of use limitation, see MPEP 2106.05(h), and 
-based on a completion state of a last exercise performed by the user, the fitness level of the user is determined; and 
-by associating the difficulty level for each exercise with the fitness level of the user, selecting a difficulty level for each exercise comprising the exercise plan; and
-based on the exercise plan, controlling the exercise device (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)).
	For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
	Regarding the additional limitations of the processing device, a memory device, and instructions executable by the processor (claims 12 and 20), the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (para. 128 of the specification) (see MPEP 2106.05(f)).
	Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 12 and 20 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claim 12 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2 and 13: The claims specify types of exercises which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 3 and 14: The claims receive measurements from a user and modify the exercise plan to include different exercises, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 4 and 15: The claims present a virtual character on a computing device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 6-8 and 16-18: The claims specify the type of coach (virtual, in real-time, or pre-recorded), which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 9: The claim specifies the machine learning model being trained to generate the exercise plan to reduce pain level or dependency on medication, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)) and uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 12, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving onboarding data and onboarding protocol, receiving the onboarding data while performing an exercise, e.g., receiving or transmitting data over a network, cause the exercise plan to be presented to the user, Symantec, MPEP 2106.05(d)(II)(i); use machine learning model to process the onboarding data, onboarding protocol with exercises with tiered difficulty levels, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 9-10, 14-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3-5, 10, 14-16, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 9 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jayalath et al. (U.S. Publication No. 2020/0151595).
As per claim 1, Jayalath teaches a computer-implemented method for using an artificial intelligence engine to onboard a user for an exercise plan, wherein the computer-implemented method comprises: 
-generating, by the artificial intelligence engine, a machine learning model trained (Jayalath: para. 61-62; Machine learning model being trained) to receive as input onboarding data associated with a user (Jayalath: para. 61; Receiving biofeedback data of the user used to generate the machine learning model.) and an onboarding protocol (Jayalath: para. 61; Training machine learning model with target activation levels of a coaching entity); 
-in order to output an exercise plan, use the machine learning model to process onboarding protocol (Jayalath: para. 58-59; Generating a workout regimen based on the model generated.); 
-via a user interface, cause the exercise plan to be presented to the user (Jayalath: para. 58; para. 90; Displaying the workout that is part of the training plan.);
-while a user performs an exercise using the exercise device, receiving the onboarding data associated with the user (Jayalath: para. 20; para. 26; Receive information regarding the user performance of an activity based on physiological data from the athletic garment.); 
-determining, by the machine learning model, wherein the machine learning model uses the onboarding data and the onboarding protocol, a fitness level of the user , wherein: 
-the onboarding protocol comprises exercises with tiered difficulty levels (Jayalath: para. 57; The user is given option based on feedback whether to increase difficulty or not.), 
-the onboarding protocol increases a difficulty level for a subsequent exercise comprising the exercises when the user completes an exercise comprising the exercises (Jayalath: para. 57; The user is given option based on feedback whether to increase difficulty or not.), and 
-based on a completion state of a last exercise performed by the user, the fitness level of the user is determined (Jayalath: para. 29; para. 35-37; Baseline activation level is calculated from normalizing the effort data.); and 
-by associating the difficulty level for each exercise with the fitness level of the user, selecting a difficulty level for each exercise comprising the exercise plan (Jayalath: para. 45; para. 57; Based on biofeedback from previous workouts and muscle fatigue, the device selects a proper workout level for the user.).
As per claim 2, the method of claim 1 is as described.  Jayalath further teaches wherein the exercises are associated with a plurality of domains comprising range of motion, strength, balance, endurance, mobility, stability, pliability, flexibility, or some combination thereof (Jayalath: para. 23; para. 33; Exercises require users to meet specific goals, including form, balance, exertion, etc..).
As per claim 3, the method of claim 1 is as described.  Jayalath further teaches further comprising: 
-as the user performs the exercise plan, receiving one or more measurements (Jayalath: para. 26; Receiving set of signals from the garment while a user performs an exercise.); 
-based on the one or more measurements, modifying a portion of the exercise plan to include different exercises (Jayalath: para. 26; The signals from the garment are processed and analyzed to determine if corrective action is necessary.). 
As per claim 4, the method of claim 1 is as described.  Jayalath further teaches further comprising:
-receiving feedback from the user, wherein the feedback pertains to a pain level of the user, an enjoyment level of the user performing the exercise plan, or some combination thereof (Jayalath: para. 32; User can provide inputs regarding how they’re feeling, including being sore (i.e. pain).); and
-based on the feedback, modifying the exercise plan to include different exercises (Jayalath: para. 19; para. 57; Adjust the exercise plan based on training goals, which could be user inputs.).
As per claim 5, the method of claim 1 is as described.  Jayalath further teaches further comprising: presenting a virtual character on a computing device associated with the exercise device (Jayalath: figure 5C, 560; The display system presenting a coaching entity), wherein the virtual character comprises a coach that provides instructions as to how to properly perform an exercise (Jayalath: figure 5C, 544c & 546c; Coaching entity providing an exercise routine to do.).
As per claim 6, the method of claim 5 is as described.  Jayalath further teaches wherein the coach is a virtual avatar (Jayalath: para. 22; Coaching entity can be a virtual coach).
As per claim 7, the method of claim 5 is as described.  Jayalath further teaches wherein the coach is a live person presented in real-time (Jayalath: para. 22; para. 72 Coaching entity can be a real person in real-time).
As per claim 8, the method of claim 5 is as described.  Jayalath further teaches wherein the coach is a pre-recorded live person (Jayalath: para. 9; para. 21; The coaching entity can be non-real time providing exercise.).
As per claim 9, the method of claim 1 is as described.  Jayalath further teaches wherein the machine learning model is trained to generate the exercise plan to reduce a pain level of the user, a dependency of the user on a certain medication, or some combination thereof (Jayalath: para. 32; para. 57; User can provide inputs regarding how they’re feeling, including being sore (i.e. pain) and adjusting the workout difficulty.).
As per claim 10, the method of claim 1 is as described.  Jayalath further teaches further comprising presenting the exercise plan on a computing device associated with the exercise device (Jayalath: para. 90; A mobile app presenting the training plan for a user.).
As per claim 11, the method of claim 1 is as described.  Jayalath further teaches further comprising: receiving input from the user, wherein the input comprises an instruction to modify an operating parameter of the exercise device (Jayalath: para. 53; User can manually adjust settings on the exercise equipment.), and the input is received via a microphone, a touchscreen, a keyboard, a mouse, a haptic signal, or some combination thereof (Jayalath: para. 41; User device to provide feedback can be a tablet, smart phone, smart watch, etc..).
Claims 12-19 recite substantially similar limitations as those already addressed in claims 1-8, and, as such, are rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant’s arguments, see pg. 1, filed Remarks 4/26/2022, with respect to Drawings have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see pg. 1, filed Remarks 4/26/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn.  Examiner further states that the amendments overcome the indefinite rejection regarding the limitation ““generate…a machine learning model trained to receive as input onboarding data…and an onboarding protocol and, based on the onboarding data and the onboarding protocol, output an exercise plan.”
Applicant’s amendments filed 4/26/2022 to overcome 35 U.S.C. 112 (f) have been fully considered and are persuasive.
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the recited exercise device is a particular machine and not a generic computer and therefore overcome the rejection.  Examiner states that the exercise machine described in the claims and the specification is a generic exercise computer and it is noted that a a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).  Examiner states that applicant fails to show how the exercise machine is a particular machine.  One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Jayalath is not identical in disclosing that the increasing difficulty when a user completes an exercise is same as the limitation of “the onboarding protocol increases a difficulty level…when a user completes an exercise comprising the exercises.”  Applicant fails to show how the prior art fails and merely provides a conclusory statement.  Furthermore, according to the present specification, para. 266, onboarding protocol includes exercises having tiered difficulty levels and may select for subsequent exercises for the user to perform that advance in difficulty.  Jayalath teaches in para. 57 that a user indicates a desire to increase the difficulty of the workout and the model generating exercise in difficulty.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paparella et al. – U.S. Patent No. 10,685,092 – A user equipment providing rehab exercises with targets.
Lee et al. – U.S. Patent No. 10,660,534 – An exercise guide information created using bio signals from a user.
Savolainen – U.S. Publication No. 2019/0304584 – Determine exercise settings on an exercise apparatus based on user’s health.
Volterrani et al. – U.S. Publication No. 2019/0175988 – Individually tailored exercise training plan with a trainer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626